DUCKER, JUDGE:
Claimant, Fonda Bryan, alleges damages to her automobile, a 1961 Plymouth, in the amount of $148.01 resulting from a collision on September 7, 1970, of her car with a rock adjacent to the side of Dry Ridge Road, St. Albans, West Virginia, which road is a secondary road designated as Route No. 6/1 out of St. Albans.
From the evidence it appears that the employees of the Department of Highways had been operating a road grader on said secondary road and had scraped dirt from under a rock abutting the side of the road, and in doing so had left the rock, which had previously been covered with vegetation or other growth, bare and uncovered, but not extended over the paved or hard surface of the road. The grader had not changed the location of the rock in any way, although when the brush and other covering were removed the rock became more visible, a fact which also should have made the edge of the road more visible to a driver on the road. ' The road was well known to the Claimant who lived in the vicinity of the work done and who testified she had traveled such road since 1946 three or four times a week, except in winter.
From the facts disclosed by the evidence we cannot conclude that there was any negligence on the part of the employees of the Department of Highways, and it does not appear that the work in exposing the rock on the side of the road resulted in any additional projecting of the rock along the side of the road even though it rendered the rock more visible, and that could not be said to be the proximate cause of the damage done to Claimant’s car in striking it, *34and that the damage done was the result of the negligence of the Claimant; consequently we deny her claim and make no award herein.
Claim disallowed.